Exhibit 10.1
TERMINATION AGREEMENT
THIS TERMINATION AGREEMENT (this “Agreement”) effective as of January 7, 2011
(the “Termination Date”), is entered into between HALOZYME, INC., a California
corporation (“Halozyme”), with its place of business at 11588 Sorrento Valley
Road, Suite 17, San Diego, California 92121, USA, on the one hand, and BAXTER
HEALTHCARE CORPORATION, a Delaware corporation, with its principal place of
business at One Baxter Parkway, Deerfield, Illinois 60015-4633, USA, and BAXTER
HEALTHCARE S.A., a Swiss corporation, with its principal place of business at
Hertistrasse 2, 8304 Wallisellen, Switzerland (together with their respective
Affiliates, collectively, “Baxter”), on the other hand, with respect to the
following facts:
A. Baxter and Halozyme entered into the Amended and Restated Development and
Supply Agreement dated February 13, 2007 (the “Development and Supply
Agreement”).
B. Baxter and Halozyme entered into the Amended and Restated Exclusive
Distribution Agreement dated February 13, 2007 (the “Exclusive Distribution
Agreement”).
C. Baxter and Halozyme entered into the Amended and Restated Quality Agreement
dated February 13, 2007 (the “Quality Agreement”).
D. Baxter and Halozyme entered into the Enhanze™ License and Collaboration
Agreement dated February 13, 2007 (the “License and Collaboration Agreement”
and, collectively with the Development and Supply Agreement, the Exclusive
Distribution Agreement and the Quality Agreement, the “Agreements”).
E. The parties now desire to terminate the Agreements on the terms and
conditions set forth below.
NOW THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth below, the parties hereby agree as follows:
1. TERMINATION.
Effective as of the Termination Date, the parties terminate the Agreements by
mutual agreement.
2. TRANSITION SERVICES.
Within the ninety (90) days following the Termination Date, the parties agree to
endeavor in good faith to negotiate one or more definitive agreements setting
forth the services to be provided by the respective parties during a transition
period including, without limitation, Baxter’s manufacture of an interim supply
of Standalone Product (as defined in the Development and Supply Agreement), all
on mutually acceptable terms and conditions.

 

 



--------------------------------------------------------------------------------



 



3. SURVIVAL.
3.1 (a) Sections 5, 7, 11, 12, 13, 14, 15, 16 and 17 of the Development and
Supply Agreement shall survive the termination thereof in accordance with the
terms and conditions contained therein. (b) Additionally, Sections 4.4.3 and
6.8.3 of the Development and Supply Agreement shall survive the termination
thereof for a period commencing on the Termination Date and ending on the
earlier to occur of (i) the date on which the last definitive transition
agreement is fully executed, or (ii) ninety (90) days from the Termination Date
(the “Termination Survival Period”).
3.2 Sections 7, 8.2(c) and 10 of the Exclusive Distribution Agreement shall
survive the termination thereof in accordance with the terms and conditions
contained therein.
3.3 Sections 6.4.1, 7.4, 7.5, 8.1.1 and 8.1.2 of the Quality Agreement shall
survive the termination thereof for only the Termination Survival Period.
3.4 Sections 2.5, 3.2, 3.3, 4.5, 6.4.4, 6.5, 8, 10.4 and 11 of the License and
Collaboration Agreement shall survive the termination thereof in accordance with
the terms and conditions contained therein.
4. MISCELLANEOUS.
4.1 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original and together shall be deemed to be one and the
same document.
4.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey, without regard to the
conflicts of law principles thereof.
[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective duly authorized officers effective as of the Termination Date.

            HALOZYME, INC.
      By:   /s/ Gregory I. Frost, Ph.D.       Name:   Gregory I. Frost, Ph.D.  
    Title:   President and Chief Executive Officer       BAXTER HEALTHCARE
CORPORATION
      By:   /s/ Robert M. Davis       Name:   Robert M. Davis       Title:   CVP
and President, Medical Products       BAXTER HEALTHCARE S.A.
      By:   /s/ James Saccarro       Name:   James Saccarro       Title:   VP,
Strategy  

 

3